DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
On page 4 of the response the applicant identifies a problem in the rejection that was due to a typographical error. See the proper rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani, US 2013/0027073, in view of Keramat, US 7,898,056, and Zhang, US 2016/0211187.
Claim 1: Pagani discloses
a semiconductor substrate (24), the substrate having a first conductivity type;
a first scribe seal (52) at an exterior periphery of the die; 
a second scribe seal (53) concentric with and interior to the first scribe seal; 
at least one conductive coil (51, FIG. 21)) spaced from and interior to the second scribe seal, the conductive coil coupled to a voltage supply terminal configured to supply current through the coil;
Pagani discloses at [0186] that “each conductive line 51 arranged in a plane [] form[s] a coil of the antenna 30. Terminal portions of the conductive lines 51 in correspondence with the first cutting area C1 realize the terminals (feed), T1 and T2, of the antenna 30.” Thus the coil 51 is the coil of the antenna, which operates by voltage being applied to the terminals T1 and T2 to feed a signal to it. “Voltage supply” is interpreted to encompass any device that provides an electrical supply or signal with a non-zero voltage, which would be necessary for transmission of signals as coil 51 does.
the first and second scribe seals extending from the semiconductor substrate (FIG. 5B); 
the first and second scribe seals including respective lower level conductor layers (23, FIG. 6A), lower level vias (26), upper level conductor layers (23) and upper level vias (26), the lower level conductor layers overlying the semiconductor substrate (24), and the upper level conductor layers overlying the lower level conductor layers (FIG. 6A);
While the vertical cross section of FIG. 21 is not shown, it is clear that all of the scribe seals 25 are formed from conductive layers connected by vias, and thus the vertical cross section of another embodiment is shown. Alternatively, it would have been obvious to have had the same underlying structure in the embodiment of FIG. 21 for the same reasons as in all the other embodiments of Pagani – to form effective scribe seals.
lower level insulator layers between and surrounding the lower level conductor layers, the lower level vias extending through ones of the lower level insulator layers and coupling ones of the lower level conductor layers; and upper level insulator layers between and surrounding the upper level conductor layers, the upper level vias extending through ones of the upper level insulator layers and coupling ones of the upper level conductor layers; 
Pagani shows discloses insulating material around the conductive layers, but does not show separate insulating layers as claimed, but as no differences claimed between the layers, the insulating material of Pagani can be arbitrarily divided into layers, included as claimed. The examiner would also note that those in the art would recognize that these structures would be formed using the formation of separate insulating layers on each level. Alternatively, see insulating layers 730, FIG. 5, of Kermat. It would have been obvious to have formed separate insulation layers as standard in the art. 
the first scribe seal having a first opening (C2) along the first side of the integrated circuit die, the first opening extending through the first scribe seal's upper level conductor layers, upper level via layers, lower level conductor layers and lower level via layers; 
and the second scribe seal having a second opening (C1) along the second side of the integrated circuit die, and the second opening extending through the second scribe seal's upper level conductor layers, upper level via layers, lower level conductor layers and lower level via layers.
While Pagani does not illustrate the vertical cross section of the embodiment of FIG. 21, Pagani discloses that the shape of the scribe seals goes through the various metal layers. See e.g. FIGS. 5A, 8A, 13A, 18. This would have suggested to those in the art that the same would be true for the embodiment of FIG. 21.
Claim 1 also recites that the first and second scribe seals extends from the semiconductor substrate to an upper level passivation layer. Pagani does not disclose the passivation layer, but this was common in the art. See e.g. Keramat, FIG. 3, upper level passivation layer 405. It would have been obvious to have such a layer in Pagani to protect the conductive layers from undesired chemical and electrical influences.
Claim 1 also recites a first doped diffusion region in the semiconductor substrate, the first doped diffusion region having a first concentration of a second conductivity type different from the first conductivity type; a second doped diffusion region in the semiconductor substrate, the second doped diffusion region surrounding the first doped diffusion region and having a second concentration of the second conductivity type, the second concentration being less than the first concentration; and the first scribe seal includes a lower level via that contacts the first doped diffusion region. This was known in the art. See 
Claim 2: the at least one coil is a first coil and is inductively coupled to a second coil ([0022]). Pagani here discloses that “[t]his technique for cutting the seal ring is also adopted for problems tied to the coupling with typically inductive integrated antennas used at radiofrequency and microwaves for the transmission of wireless signals.” As the coil of Pagani is an antenna that transmits and receives, it would be obvious to send a signal from one such antenna to another (the same or a different kind of antenna coil), which transmission/reception couples the two coils together.
While this paragraph is in the background section, it discloses how devices like the inventive device of Pagani are used, and thus it would have suggested to those in the art to use the claimed chip for that purpose.
Claim 3: the first coil is configured to transmit or receive electromagnetic communication signals from the second coil ([0031]). While this paragraph is in the background section, it discloses how devices like the inventive device of Pagani are used, and thus it would have suggested to those in the art to use the claimed chip for that purpose.
Claim 6: the first conductivity type is P type, and the second conductivity type is N type (“[i]n the case, for example, of a substrate 24 of the P type, the well 24' will be suitably of the N type” [0153]).
Claim 7: the first conductivity type is N type, and the second conductivity type is P type (“in the case of a substrate 24 of the N type, the well 24' will be of the P type.” [0153]). Zhang discloses a device with a P type substrate, but as Pagani discloses at [0153], and was well-known in the art, the conductivity of the elements can be switched to make an opposite-conductivity version of the same device. Thus it would have been obvious to have had the opposite-conductivity regions of Zhang in an N type substrate device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pagani in view of Keramat and Becker, US 6,911,348. The at least one coil is part of an oscillator circuit ([0031]). While this paragraph is in the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897